IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ELIZABETH CARMONT,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-5523

NATIONSTAR MORTGAGE,
LLC,

      Appellee.

_____________________________/

Opinion filed January 12, 2015.

An appeal from the Circuit Court for Walton County.
Paul A. Rasmussen, Judge.

Bruce Botsford, Ft. Lauderdale, and Jessica Kerr, Ft. Lauderdale, for Appellant.

Nancy M. Wallace of Ackerman LLP, Tallahassee and William P. Heller of
Akerman LLP, Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.